                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    JAMIE SETZER,                                     No. 3:19-CV-01806

                Plaintiff,                            (Judge Brann)

         v.

    JOHN WETZEL,

               Defendant.

                             MEMORANDUM OPINION

                                   MARCH 27, 2020

I.      BACKGROUND

        Plaintiff Jamie Setzer initiated this pro se civil rights action pursuant to 42

U.S.C. § 1983 while confined at the State Correctional Institution at Camp Hill in

Camp Hill, Pennsylvania.1 On November 27, 2019, Plaintiff advised the Court of

his new address at the Lehigh County Prison. 2 Since then, the Court’s attempts to

communicate by mail with Plaintiff have been returned as undeliverable and

stamped, “Return to Sender” and marked “Not Here.”3 A review of the Pennsylvania

Department of Corrections’ Inmate Locator provides that Plaintiff is not in the

custody of the DOC.




1
     See ECF No. 1.
2
     See ECF No. 8.
3
     See ECF No. 11.
                                           1
II.      DISCUSSION

         A review of the docket reflects that a copy of this Court’s Standing Practice

Order was mailed to Plaintiff on November 8, 2019.4 The Standing Practice Order

provides, in pertinent part:

         A pro se plaintiff has the affirmative obligation to keep the court
         informed of his or her current address. If the plaintiff changes his or
         her address while the lawsuit is being litigated, the plaintiff shall
         immediately inform eh court of the change, in writing. If the court is
         unable to communicate with the plaintiff because the plaintiff has failed
         to notify the court of his or her address, the plaintiff will be deemed to
         have abandoned the lawsuit.5

Middle District of Pennsylvania Local Rule 83.18 similarly provides that a pro se

litigant has an affirmative obligation to keep the Court informed of his or her address

and must immediately inform the Court if his or her address changes during the court

of the litigation.

         The Court notes that because Plaintiff previously notified the court when he

was transferred to the Lehigh County Prison, Plaintiff was clearly aware of his

responsibility to advise the Court of any change in his address. Although Plaintiff

has again apparently relocated, he has failed to provide this Court with his current

address in violation of the requirements of Local Rule 83.18 and the Standing

Practice Order, and the Court is unable to discern where Plaintiff may be located.




4
      See ECF No. 7.
5
      Id.
                                             2
         When a plaintiff fails to prosecute a case or comply with an order of court,

dismissal of the action is appropriate.6 Plaintiff’s present whereabouts are unknown

and he has not made any filings or otherwise communicated with the Court since

November 27, 2019. Plaintiff’s failure to provide his current address has prevented

this matter from proceeding.

         Based on these circumstances, the Court concludes that Plaintiff is no longer

interested in pursuing his pending claims. Accordingly, it would be a waste of

judicial resources to allow this action to continue.                The Court’s inability to

communicate with Plaintiff is solely the result of his own inaction and renders

ineffective any sanction short of dismissal.7

III.     CONCLUSION

         For the foregoing reasons, this Court will dismiss this action for failure to

prosecute. In the event that Plaintiff provides the Court with his current address

within a reasonable period of time, this determination may be reconsidered.

         An appropriate Order follows.


                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge



6
    See Fed. R. Civ. P. 41(b); Link v. Wabash Railroad Co., 370 U.S. 626, 629 (1962).
7
    See Poulis v. State Farm, 747 F.2d 863 (3d Cir. 1984).
                                                  3
